PER CURIAM.
The marriage between the parties was dissolved in 1983 and the wife was awarded child support. In 1985 the former wife successfully filed a motion to increase child support and a motion for contempt as concerns past due child support. The former husband filed his own unsuccessful motion to decrease child support and a motion for contempt. There were additional proceedings as concerns contempt and visitation.
The trial court denied the former wife’s petition for attorney’s fees and costs incurred by reason of the aforementioned post judgment proceedings. The former wife appeals. We reverse and remand with instructions to award the former wife reasonable attorney’s fees and costs and, if necessary, to fashion a payment schedule so that the former husband can pay current and past due child support as adjudicated plus the attorney’s fees and costs to be awarded.
We have reviewed the record as concerns the relative financial resources of the parties. The former husband’s financial position is manifestly superior to that of the former wife. Because of the clear imbalance we are of the opinion that the trial court abused its discretion in failing to award the former wife attorney’s fees and costs. This reversal is based upon authority of Mandy v. Williams, 492 So.2d 759 (Fla. 4th DCA 1986); McClay v. McClay, 447 So.2d 1026 (Fla. 4th DCA 1984); Hudgens v. Hudgens, 411 So.2d 354 (Fla. 2d DCA 1982); and Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
Reversed and Remanded with instructions.
ANSTEAD and WALDEN, JJ., and OWEN, WILLIAM C., Jr., (Retired), Associate Judge, concur.